Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method for detecting a first and second analyte immobilized on a single electrode via an immobilized capture molecule, performing an EIS-based imaginary impedance measurement of the binding by exciting the electrode with a frequency sweep that includes a first and second frequency and decoupling the first EIS response to generate a second EIs response in imaginary impedance that includes first and second peaks that detect the presence of first and second analyte, respectively.
The amendments to claim 1 reciting the steps of exciting, receiving and decoupling have overcome the previous rejection under 35 USC 101.
The closest prior art is LaBelle et al. (US 2013/0183243), which teach a method for detecting binding of two target analyte immobilized to an electrode via analyte-capturing molecules by contacting the electrode with the sample to bind the first and second analyte, exciting the electrode according to a frequency sweep and receiving an EIS response that contains first and second peaks corresponding to the first and second analyte.  LaBelle et al. fail to teach a step of decoupling the first EIS response in imaginary impedance to generate a second EIS response in imaginary impedance that includes first and second peaks corresponding to first and second analyte.
Prasad et al. teach a method of detecting target analyte utilizing EIS comprising:
contacting an electrode with a sample to bind first and second analyte to immobilized capture agents, exciting the electrode and the sample according to a frequency sweep, receiving a first EIS response in imaginary impedance for the frequency sweep and detecting a peak in the imaginary impedance that detects the presence of the analyte in the sample.  Prasad et al. fail to teach the first and second analyte immobilized to the same electrode and decoupling a first EIS response in imaginary impedance to generate a second EIS response in imaginary impedance that includes first and second peaks that detect first and second analyte in the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641